On August 30, 1959, plaintiff, appellant herein, who was duly licensed to engage in the business of selling real estate, entered into a contract with the defendants, appellees herein, for the sale of defendants' real estate. This contract is a standard printed form, which form however has been changed from its printed provision in regard to the obligation of the seller to pay a fee. The standard printed provision has been altered by inked-in words to provide clearly that the agreed fee is payable, not according to the usual standard provision but when a sale has been consummated.
This constitutes the contract between the parties. There is nothing in the record, including the seller's acceptance of the subsequent and unconsummated offer to purchase, which would alter this original agreement.
The court's refusal to receive in evidence proferred testimony relative to the status of the buyer did not constitute prejudicial error under these circumstances. The same may also be said of the court's refusal to permit an attorney witness to testify whether or not he was actually an attorney for one of the parties. This, too, under the particular circumstances of this record, could not have been prejudicial to the plaintiff.
Accordingly, the verdict of the jury heretofore rendered in favor of defendants and the judgment of the court entered thereon is affirmed.
Judgment affirmed.
HILDEBRANT and LONG, JJ., concur. *Page 263